Stradley Ronon Stevens & Young, LLP 2005 Market Street Suite 2600 Philadelphia, PA19103-7098 Telephone (215) 564-8000 Fabio Battaglia fbattaglia@stradley.com 1933 Act Rule 497(j) filing 1933 Act File No. 333-170106 1940 Act File No. 811-22486 August 5, 2011 VIA EDGAR Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:GPS Funds II (the “Registrant”) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, this letter serves as certification that the forms of Prospectus and Statement of Additional Information relating to the GuidePathSM Strategic Asset Allocation Fund, GuidePathSM Tactical ConstrainedSM Asset Allocation Fund, GuidePathSM Tactical UnconstrainedSM Asset Allocation Fund, GuidePathSM Absolute Return Asset Allocation Fund, GuideMarkSM Opportunistic Fixed Income Fund, and GuideMarkSM Global Real Return Fund series of the Registrant that would have been filed under paragraph (c) of Rule 497 would not have differed from those contained in Post-Effective Amendment No. 2/5 filed electronically with the U.S. Securities and Exchange Commission on July 29, 2011. Please direct questions or comments relating to this filing to me at the above-referenced telephone number or to Michael P. O’Hare (215) 564-8198 in my absence. Sincerely, /s/ Fabio Battaglia Fabio Battaglia, Esq.
